After the opinion herein was filed, upon a showing that after the appeal was taken, to-wit, on July 14, 1924, the respondents caused judgment to be entered upon the findings in the court below, for the reason that appellant had failed to give a bond as required by section 9500, G.S. 1923, the respondents moved for a modification of the opinion and of the mandate to be issued to the district court.
The motion having been heard and considered, it is ordered that the portion of the opinion which directs how the case shall be disposed of when it goes back to the district court is amended by substituting therefor the following directions:
On the going down of the remittitur, there will be a retrial only of the issue as to appellant's liability as garnishee under the contract identified in the record as Exhibit B. Pending the final determination of that issue, the judgment entered on the findings will remain in full force and effect, but the enforcement thereof by execution or otherwise will be stayed to await the outcome of the retrial hereby directed. Upon the final determination of the issue to be retried, if the respondents prevail, the judgment will be modified if necessary so as to conform to such determination. If they do not prevail, the judgment will be reduced to $6,684.63, with interest on that sum from the date of the entry of the judgment. Costs in the court below will abide the final determination of the case. *Page 146